Name: Council Regulation (EEC) No 800/87 of 16 March 1987 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1986/87)
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/ 13 COUNCIL REGULATION (EEC) No 800/87 of 16 March 1987 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1986/87) Whereas the contracting parties have agreed, by an Exchange of Letters, to fix the additional amount in ques ­ tion at 10,88 ECU per 100 kilograms for the period 1 November 1986 to 31 October 1987 ; Whereas Article 9 of Regulation (EEC) No 1180/77 should accordingly by amended, HAS ADOPTED THIS REGULATION : Article 1 Article 9 ( 1 ) (b) of Regulation (EEC) No 1 180/77 is hereby replaced by the following : '(b) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10,88 ECU per 100 kilograms, that amount being increased from 1 November 1986 to 31 October 1987 by 10,88 ECU per 100 kilograms.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Europuean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any, to be deducted from the levy on imports into the Community of untreated olive oil falling within sub ­ heading 15.07 A I of the Common Customs Tariff and originating in Turkey, is to be fixed for each year of appli ­ cation by an Exchange of Letters between the Commu ­ nity and Turkey ; Whereas Regulation (EEC) No 1180/77 (2), as last amended by Regulation (EEC) No 415/86 (3), imple ­ mented the abovementioned Decision, in particular as regards olive oil ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS (') Opinion delivered on 20 February 1987 (not yet published in the Official Journal). O OJ No L 142, 9 . 6 . 1977, p. 10 . (3) OJ No L 48 , 26. 2. 1986, p. 3 .